Citation Nr: 1602773	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disorder and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a prostate disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for sinusitis.  
REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974 and from June 1975 to February 1984.  See DD 214s; VA Form 3101.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and a June 2011 rating decision issued by the RO in Atlanta, Georgia.  The RO in Atlanta currently has jurisdiction of the claims.

The March 2009 rating decision denied the claims for service connection for sinusitis, a heart disorder, and a right shoulder disorder, and declined to reopen the claims for service connection for a back disorder and a bilateral hip disorder.  The June 2011 rating decision denied the claim for service connection for a prostate disorder.  

The Board acknowledges the assertion raised by the Veteran's attorney that the Veteran has also been diagnosed with allergic rhinitis such that his claim for sinusitis should encompass the diagnosed rhinitis per Clemons v. Shinseki.  Given that there are separate diagnostic criteria for each of those disorders, however, the Board disagrees.  The issue of entitlement to service connection for allergic rhinitis, however, is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.

The reopened claims for service connection for disorders of the back and right hip; the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder; and the claims for service connection for sinusitis and disorders of the right shoulder, prostate and heart, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 2005 rating decision denied claims of entitlement to service connection for disorders of the back and bilateral hip on the basis that there were no complaints, treatment, or diagnosis for a chronic bilateral hip or back condition during service and no evidence the claimed conditions existed; an August 2005 rating decision readjudicated the claims and denied them on the basis that there was no evidence the conditions were incurred in or aggravated by service.  

2.  Additional evidence submitted since the issuance of the July 2005 and August 2005 rating decisions on the issues of service connection for disorders of the back and right hip is new and material as it includes evidence that raises a reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been submitted to reopen the claim for service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The issues of whether new and material evidence has been submitted to reopen the claims for disorders of the back and right hip are being resolved in the Veteran's favor.  Therefore, any error in notice is harmless error and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claims to Reopen

The Veteran seeks to establish service connection for disorders of the back and right hip.  The RO has declined to reopen the claims and has continued the previous final decisions.  See March 2009 rating decision; see also July 2011 statement of the case (SOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A July 2005 rating decision denied claims of entitlement to service connection for disorders of the back and bilateral hip on the basis that there were no complaints, treatment, or diagnosis for a chronic bilateral hip or back condition during service and no evidence the claimed conditions existed.  After additional evidence was received, the RO readjudicated the claims in an August 2005 rating decision, which again denied the claims, this time on the basis that there was no evidence the conditions were incurred in or aggravated by service.  The Veteran was informed of these decisions by letters dated July 25, 2005, and August 29, 2005, respectively.  He did not appeal; therefore, the July 2005 and August 2005 rating decisions became final.  

The Veteran filed claims to reopen in July 2008, and this appeal ensues from the March 2009 rating decision issued by the Columbia, South Carolina, RO, which declined to reopen the claims.  

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the issuance of the July 2005 and August 2005 rating decisions, the Veteran has provided private medical evidence indicating that he has degenerative changes of his lumbar spine and avascular necrosis with degenerative changes of his right hip.  This evidence was not before the RO in July 2005 and August 2005, and is thus considered new.  It is also considered material since it raises a reasonable possibility of substantiating the claims.  Having found that new and material evidence has been presented, reopening of the claims for service connection for disorders of the back and right hip is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claims for service connection are decided.
ORDER

New and material evidence has been received with regard to the claim for service connection for a back disorder and therefore that claim is reopened; the appeal is granted to this extent only.

New and material evidence has been received with regard to the claim for service connection for a right hip disorder and therefore that claim is reopened; the appeal is granted to this extent only.


REMAND

Additional development is needed before the reopened claims for service connection for disorders of the back and right hip; the claim to reopen to establish service connection for a left hip disorder; and the claims for service connection for sinusitis and disorders of the right shoulder, prostate and heart, can be adjudicated.  

As an initial matter, the RO has not adjudicated the reopened claims for service connection for disorders of the back and right hip.  Consequently, due process mandates that these matters be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010).

It appears that the VA treatment records in the electronic files were submitted by the Veteran such that it is not clear his entire record of VA treatment has been obtained.  On remand, the Veteran's complete record of treatment from the VA Medical Center (VAMC) in Atlanta must be associated with the file.  

It appears that the Veteran is in receipt of benefits from the Social Security Administration.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).

The Veteran asserts that he was athletic and ran fast when he trained, and that his drill sergeant always made him race during competition against other platoons.  He also contends that he played basketball, football, baseball and soccer during service, that he ran the gym, and that he boxed, and that he was injured several times without going to sick call for treatment.  The Veteran asserts that he had sinus problems during service, to include sore throat and cough; pain in both thighs from running during service; a left hip injury while playing football during service; and had bloody urine during service.  He also asserts that he injured his back in the infantry while loading and unloading equipment; that he had multiple injuries due to sports but was often seen in the field by medics; that he had problems with dizziness during service; that his back, right shoulder and hips hurt from sleeping on the ground; and that he had difficulty urinating during the 1970s and 1980s.  See March 2005 VA Form 21-526; statements in support of claim received May 2008 and April 2009; November 2010 VA Form 21-4138.  

The Veteran testified in August 2015 that he was very active in sports during service, which was used as a way to boost troop morale; that he first noticed lower back and leg pain from running (playing sports and physical training) in 1972 and that he was just given something for pain when he sought treatment on approximately three to four occasions; that he had problems with his back from service to the present; that he treated himself with over-the-counter medications from 1984 until he got health insurance in 1992; that both his hips hurt but the right one is worse; that he remembered injuring his right hip in the early 1970s during service as a result of running, playing sports, jumping, and doing infantry training, and that he had a limp in service; that he injured his left hip on September 20, 1976, during flag football season when he was knocked around; that his right shoulder was injured due to in-service wear and tear; that his right shoulder was also injured playing basketball when he got tangled up with another person's arm and he heard a pop, though he did not seek treatment; that his back was also injured during a tank accident in Germany in 1975, when the equipment inside the tank fell and hit him in the back and head area; that he had problems with lightheadedness and dizziness during service and that he has current heart problems related to those in-service complaints; and that he always had a sore throat, running nose and coughing during service.  

Review of the service treatment records document that the Veteran was seen with complaints involving the sinuses (to include complaints of nasal congestion, headaches, sinus congestion, cough, sore throat, and frontal sinus tenderness (with impression of sinusitis), heart and left hip, as well as for complaints of urethral discharge and burning upon urination and bloody discharge from his penis.  There is no indication, however, that he was seen with complaints involving the right hip, back, and/or right shoulder.  Post-service medical evidence of record indicates that the Veteran has been assessed with sinusitis and prostatitis, though there is no indication from the evidence currently of record that he has an assessment involving his left hip.  A May 2014 echocardiogram revealed mild mitral valve regurgitation; mild aortic regurgitation; and physiologic regurgitation.  

Given the in-service medical evidence, the assertions raised by the Veteran, and the post-service medical evidence, the Board finds that VA examinations should be scheduled on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Atlanta VAMC.

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Schedule the Veteran for an appropriate VA examination related to his claim for service connection for a back disorder.  The entire electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the back and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed back disorder had its onset during active service or is related to any in-service disease, event, or injury, to include those described by the Veteran and discussed above.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination related to his claim for service connection for a bilateral hip disorder.  The entire electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the hip(s) and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed hip disorder had its onset during active service or is related to any in-service disease, event, or injury, to include those described by the Veteran and discussed above, as well as the April 1972 complaint of thigh pain, the September 1976 complaint of left hip injury, and the October 1983 complaints related to the left thigh/leg/groin

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for an appropriate VA examination related to his claim for service connection for a right shoulder disorder.  The entire electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the right shoulder and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right shoulder disorder had its onset during active service or is related to any in-service disease, event, or injury, to include those described by the Veteran and discussed above.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination related to his claim for service connection for a prostate disorder.  The entire electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the prostate and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed prostate disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the January 1976 complaint of urethral discharge and burning upon urination and the November 1976 complaint of bloody discharge from the penis.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Schedule the Veteran for an appropriate VA examination related to his claim for service connection for a heart disorder.  The entire electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the heart and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed heart disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the October 1974 impression of wandering supraventricular pacemaker with occasional aberrantly conducted beats; papillary muscle dysfunction, intermittent rate dependent.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

8.  Schedule the Veteran for an appropriate VA examination related to his claim for service connection for sinusitis.  The entire electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

The examiner should discuss whether the Veteran has sinusitis and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed sinusitis had its onset during active service or is related to any in-service disease, event, or injury, to include in-service complaints of nasal congestion, headaches, sinus congestion, cough, sore throat, and frontal sinus tenderness (with impression of sinusitis).  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

10.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


